Citation Nr: 0432476	
Decision Date: 12/08/04    Archive Date: 12/15/04

DOCKET NO.  02-18 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether a June 1952 decision was clearly and unmistakably 
erroneous (CUE) for severing service connection for 
arthritis, chronic, lumbosacral spine.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1942 to 
October 1945.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, 
which found that there was no clear and unmistakable error in 
a June 1952 RO decision that severed the veteran's service 
connection for arthritis, chronic, lumbosacral spine.  In 
August 2004, the veteran testified before the undersigned 
Veterans Law Judge at a Board hearing at the RO.


FINDINGS OF FACT

1.  In June 1952, the RO severed service connection for 
arthritis, chronic, lumbosacral spine.  The veteran did not 
appeal this decision and it became final.

2. The RO's June 1952 decision was supported by the evidence 
then of record, and it is not shown that the applicable 
statutory and regulatory provisions existing at 
that time were ignored or incorrectly applied. 


CONCLUSIONS OF LAW

1.  The June 1952 RO decision, which severed service 
connection for arthritis, chronic, lumbosacral spine did not 
contain clear and unmistakable error.  38 U.S.C.A. §§ 5109A, 
7105 (West 2002); 38 C.F.R. § 3.105(a) (2004); VA Regulations 
1009 (D) (1952).

2.  The June 1952 rating decision which severed service 
connection for arthritis, chronic, lumbosacral spine is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104, 
3.160(d), 20.200, 20.302 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2003); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004) 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date.  38 C.F.R. § 3.159 (2004).

The VCAA, however, with its expanded duties, is not 
applicable to a claim for revision or reversal of a final 
decision on the basis of clear and unmistakable error.  See 
Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc).  
Accordingly, the VCAA is not for application in this matter.

Analysis

In August 1946, the veteran filed a claim for service 
connection for a back injury, which he indicated he received 
in service.  He stated that he received no treatment for his 
back injury.

On a December 1946 VA examination report, the veteran stated 
that in July 1945, he suffered injury when an airplane wing 
he was helping to lift fell on his back.  He further stated 
that this occurred while aboard the U.S.S. Lexington during 
combat, and that he did not report to sickbay, or receive 
hospitalization treatment.    

Upon VA examination of the nervous system in December 1946, 
the veteran noted that his pain was made worse on exertion.  
He also noted that generally the pain was constant, and at 
times distressing, when it was acute and severe.  The veteran 
also complained that he was unable to sleep at night due to 
the pain.  Upon examination, the examiner found definite 
tender points in the right popliteal space, opposite the 
right hip joint and over the posterior superior spine.  The 
examiner further found LaSaeges sign present on the right; 
and the lumbar region tense, and tenderness noted with 
moderate pressure. 

Upon VA orthopedic examination in December 1946, the veteran 
stated that he had low back pain, which at times is of the 
dull, aching variety, and at other times, felt as if someone 
is sticking a knife in his back.  The veteran noted that the 
pain did not tend to radiate up and down the legs.  Upon 
examination, the examiner found that at about the level of 
the third sacro-vertebra, there was a definite muscle spasm 
on both sides.  The examiner noted that to fist percussion, 
the veteran winched and had definite muscle spasm on both 
sides, and that the sacro-iliacs seem to be normal.  The 
examiner found no excessive curvature as far as the spine was 
concerned and no lordosis and kyphosis.  Otherwise, the 
examiner noted that the orthopedic examination was 
essentially negative.  A radiograph report of the lumbo-
sacral area showed no bone pathology.  

The December 1946 VA examination report shows diagnosis of 
arthritis, chronic, type and cause undetermined, lumbosacral 
spine; and neuralgia, sciatic, right, moderately severe.  

In a February 1947 rating decision, the RO granted service 
connection for arthritis, chronic, lumbosacral spine.  In the 
same rating decision, the RO denied service connection for 
neuralgia sciatic nerve right.

The veteran underwent VA examination again in February 1952.  
The examiner found the lumbar curve normal, and that forward, 
backward, lateral bending, and rotation was well done, with 
minimal pain in the region of the lower sacrum.  The examiner 
noted complaints of minimal tenderness to deep percussion 
over the sacrum, but not over the sacro-iliac joints, and 
found the para-spinal muscles relaxed.  A radiograph report 
shows that the fifth lumbar and sacrum were in rather close 
apposition; and that no bone pathology was seen.  The 
diagnosis was spondylolisthesis.  The examiner noted that 
arthritis, chronic, lumbo-sacral spine, and sciatic neuritis 
were not found.

The RO notified the veteran in April 1952 that his claim for 
service connection for arthritis, chronic, lumbosacral spine, 
was being reconsidered, based upon all the evidence of 
record, including the February 1952 VA examination report.  
Specifically, the RO noted that after a thorough review of 
his file by Medical Specialists, it was determined that the 
diagnosis of arthritis, upon which service connection was 
predicated, was not correct.  The RO also noted that 
spondylolisthesis is a congenital or developmental 
abnormality and not a ratable disability.  The RO notified 
the veteran that he had 60 days from the date of the letter 
to submit evidence showing why service connection for 
arthritis should not be severed; and that if no reply was 
received, the proposed action would be final.

The veteran subsequently submitted a May 1952 private 
examination report, which shows diagnosis of 
spondylolisthesis, congenital, first degree, L-5 forward on 
S-1; and Schmorl's Nodes located on the inferior aspect of 
the body of the 11th dorsal vertebra and also on the superior 
and inferior surfaces of the 1st lumbar vertebral body.

In a June 1952 rating decision, the RO severed service 
connection for arthritis of the low back disorder.  The RO 
noted that there was no evidence of treatment in service for 
a back condition.  The RO also noted that the veteran stated 
on his claim that he did not receive any treatment for his 
back during service.  The RO related that service connection 
was originally granted for arthritis of the lumbosacral spine 
by rating action in February 1947, based on an unsupported 
diagnosis of arthritis contained in a December 1946 
examination report.  They noted that service connection was 
granted for arthritis of the back on a presumptive basis 
under VR I (a) Pt I Par I (c), even though the first 
manifestation of the condition was 14 months subsequent to 
his service discharge.  The RO reported that x-ray studies 
were negative at that time and that findings were limited to 
muscle spasm of the low back, and tenderness to fist 
percussion.  The RO related that current examination findings 
in February 1952 still found that x-ray studies were negative 
for a finding of arthritis and that the objective findings 
were explained on the basis of spondylolisthesis.  The RO 
found that spondylolisthesis was a constitutional or 
developmental abnormality and was therefore not a disability 
under the law.  The veteran was notified of this decision, 
and did not file an appeal.

In May 2002, the veteran filed a claim to reverse the June 
1952 RO decision based on clear and unmistakable error.  
Specifically, the veteran asserts that even though the 
February 1952 VA examination report showed he was negative 
for arthritis, and sciatic neuritis, the reports were still 
positive for muscle spasms and pain on motion in his back and 
leg.  He notes that regardless of what the condition is 
called, he did not have back problems before his injury in 
1945, and if spondylolisthesis is congenital, the 1945 injury 
aggravated the condition.  The veteran also notes that he 
wants to know why the RO did not rate his low back disorder 
based on the December 1946 examination report, which shows 
neuralgia, sciatic, right, and moderately severe.  

In an August 2004 Board hearing, the veteran's service 
representative argued on his behalf that the RO erred in 
failing to consider preserving service connection for the 
veteran's back issue, on the basis that another problem 
existed.  The veteran's representative stated that he did not 
feel that the VA examiner in 1952 properly interpreted his 
own x-ray, which showed a narrowing between L/5 and S1, 
attributing this solely to spondylolisthesis, when it could 
have well been due to arthritis, based on narrowing between 
the two joints.  The veteran's representative also asserted 
that spondylolisthesis is often considered a concealable 
disorder, and a possible result from trauma.

A decision by the Secretary is subject to revision on the 
grounds of clear and unmistakable error (CUE).  If evidence 
establishes the error, the prior decision shall be reversed 
or revised.  38 U.S.C.A. § 5109A.  Previous determinations, 
which are final and binding, including decisions of service 
connection, degree of disability and other issues, will be 
accepted as correct in the absence of CUE.  Where the 
evidence establishes such error, the prior decision will be 
reversed or amended.  38 C.F.R. § 3.105(a).  

To establish a valid CUE claim, a veteran must show that 
either the correct facts, as they were known at the time, 
were not before the adjudicator, or that the statutory or 
regulatory provisions extant at the time were incorrectly 
applied.  Russell v. Principi, 3 Vet. App. 310 (1992).  The 
veteran, however, must assert more than a disagreement as to 
how the facts were weighed or evaluated.  Id.

If a veteran wishes to reasonably raise a claim of CUE, there 
must be some degree of specificity as to what the alleged 
error is and, unless it is the kind of error that, if true, 
would be CUE on its face, persuasive reasons must be given as 
to why one would be compelled to reach the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the alleged 
error.  Fugo v. Brown, 6 Vet. App. 40 (1993).  

If the error alleged is not the type of error that, if true, 
would be CUE on its face; if the veteran is only asserting 
disagreement with how the RO evaluated the facts before it; 
or if the veteran has not expressed with specificity how the 
application of cited laws and regulations would dictate a 
"manifestly different" result, the claim must be denied or 
the appeal to the Board terminated because of the absence of 
legal merit or the lack of entitlement under the law.  
Luallen v. Brown, 8 Vet. App. 92, 95 (1995).

The RO severed service connection for arthritis, chronic, 
lumbosacral spine in June 1952, based on VA Regulation 1009 
(D) (1952).

VA Regulation 1009 (D) addresses the authority to sever 
service connection upon the basis of clear and unmistakable 
error (the burden of proof being upon the Government).  Part 
(a) provides, service connection will not be severed in any 
case on a change of diagnosis in the absence of the 
certification hereinafter provided.  Accordingly, in reports 
of examinations submitted for rating purposes, where a change 
in diagnosis of a service-connected disability is made, the 
examining physician or physicians, or other proper medical 
authority, will be required to certify, in the light of all 
accumulated medical evidence, that the prior diagnosis on 
which service connection was predicated, was not correct.  
This certification will be accompanied by a summary of the 
facts, findings and reasons supporting the conclusion 
reached.  When the examining physician or physicians, or 
other proper medical authority, are unable to make the 
certification provided herein, service connection will be 
continued by the rating agency.  Where this certification is 
made, the case will be carefully considered by the rating 
agency and in the event it is determined in consideration of 
all the accumulated evidence that service connection should 
be continued, a decision to that effect will be rendered, 
citing this regulation as authority.  If, in the light of all 
the accumulated evidence, it is determined that service 
connection may not be maintained, it will be severed.  The 
claimant will be immediately notified in writing of the 
contemplated action and the detailed reasons therefore and 
will be given a reasonable period, not to exceed 60 days from 
the date on which such notice is mailed to his last address 
of record, for the presentation of additional evidence 
pertinent to the question.  

Upon a  review of the record, the Board finds that the RO in 
its June 1952 rating decision correctly applied the pertinent 
law and regulations in considering the evidence.  

The record shows that a Chief Medical Officer reviewed the 
record in April 1952 according to VA Regulation 1009(D), and 
noted that the service records failed to reveal any treatment 
for back disability.  The Officer also noted that the first 
VA examination findings were in December 1946, and were 
limited to muscle spasm of the low back and tenderness to 
fist percussion; x-rays were negative; and the diagnosis was 
arthritis of the back.  The Officer noted that the last VA 
examination was in February 1952 and showed that arthritis, 
chronic lumbo-sacral spine was not found; the diagnosis was 
spondylolisthesis; and the x-ray was negative for 
hypertrophic arthritis.  The Officer noted that the x-ray was 
negative approximately six years after the first examination, 
and if arthritis had truly been present, there would have 
been some progression by this time.  The Chief Medical 
Officer thus found, "In view of the above facts, this is to 
certify, in the light of all accumulated evidence that the 
prior diagnosis of arthritis of the spine on which service-
connection was predicated, was not correct."  In an April 
1952 letter, the RO notified the veteran of this finding and 
his right to submit additional evidence within 60 days.  The 
record shows that the RO followed all of the procedures for 
severing service connection under 1009 (D).

Although the veteran argues that the RO should have rated his 
back injury based on the December 1946 VA diagnosis of 
neuralgia, sciatic, right, moderately severe, the medical 
evidence does not show that this disorder was related to 
service.  In the February 1947 rating decision, the RO denied 
service connection for neuralgia, sciatic nerve right, 
because it first became manifest on the December 1946 VA 
examination report, and there was no evidence that the 
disability was incurred in or aggravated by service.  The 
veteran did not appeal the determination and as a result the 
decision is final as to that issue.  It is also noteworthy 
that a February 1952 VA examination report shows that sciatic 
neuritis was not found. 

The veteran also argues that service connection should be 
granted for spondylolisthesis.  A May 1952 private treatment 
record shows that the spondylolisthesis was considered a 
congenital disorder.  At the time of the June 1952 rating 
decision, a congenital disorder was not a disability under 
the law.  See1945 Rating Schedule Par.9, Pg. 3.  Thus, 
service connection could not be granted for 
spondylolisthesis.  

The veteran further submits that if his spondylolisthesis is 
a congenital disease, that it was aggravated by his back 
injury in service, because he had no prior pain before the 
injury.  The veteran's service medical records are negative 
for any complaints pertaining to the back.  Thus, it cannot 
be said that the evidence showed that spondylolisthesis was 
aggravated by service.  In light of the foregoing, there was 
no clear and unmistakable error in the RO's failure to grant 
service connection for the veteran's spondylolisthesis.  

The Board notes the representative's arguments at the August 
2004 Board hearing that the VA examiner in 1952 did not 
properly interpret his own x-ray; and that spondylolisthesis 
is often considered a concealable disorder that can result 
from trauma.  To establish a valid CUE claim, however, the 
veteran must assert more than a disagreement as to how the 
facts were weighed or evaluated.  Russell v. Principi, 3 Vet. 
App. 310 (1992).  Here, the representative appears to assert 
disagreement with how the RO evaluated the facts before it, 
and not how the application of cited laws and regulations 
would dictate a "manifestly different" result.  Thus, this 
argument is unsupportive of the CUE claim.  See Luallen v. 
Brown, 8 Vet. App. 92, 95 (1995).

In sum, the RO in a June 1952 decision neither ignored the 
facts nor the law; they also committed no undebatable error, 
which would have provided a manifestly different result.  
Accordingly, the Board concludes that the June 1952 rating 
decision is not clearly and unmistakably erroneous.  In 
making this decision, the Board has considered the benefit-
of-the-doubt-doctrine, but it does not apply.  Gilbert, 1 
Vet. App. at 57-58; 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

The June 1952 rating decision did not involve clear and 
unmistakable error.  The appeal is denied.




	                        
____________________________________________
K. Osborne
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



